Citation Nr: 1015016	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, L5-S1 with spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971, with periods of inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When the case was previously before the Board, in May 2007, 
the Veteran's claim for non-service-connected pension 
benefits as of August 1, 2004 was denied.  His claim for 
service connection for degenerative joint disease, L5-S1 with 
spondylosis was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Board noted that in his February 2002 claim, 
the Veteran reported that he worked for a sheriff's 
department from 1985 to 1996 and for a police department from 
1996 to 2000.  Further, it was noted that such employers 
usually require physical examinations and reports of such 
examinations should be obtained.  The Board directed the 
agency of original jurisdiction (AOJ) to ask the Veteran to 
complete releases for medical records from his law 
enforcement employers and request a copy of the Veteran's 
medical records from his employers.  The AOJ took no action 
on this part of the Board's remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, while the Board 
regrets the further delay, the case must be remanded to the 
RO to complete the requirements of the previous Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
complete releases for medical records 
from his law enforcement employers.  
Thereafter, the AOJ should request a 
copy of the Veteran's medical records 
from his employers.  

2.  If the Veteran's employment medical 
records contain any evidence pertaining 
to a back disability, the case should 
be returned to the examiner who did the 
August 2009 VA examination.  The 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that incidents during the 
Veteran's inactive duty training caused 
or aggravated his back disorder.  If 
the examiner is of the opinion that the 
Veteran's back was aggravated by 
inactive duty training, he should 
express an opinion as to the percentage 
of the disability due to inactive duty 
training.  If the examiner who did the 
August 2009 examination is not 
available, another qualified medical 
professional may provide the opinion.  
If additional examination, tests or 
studies are required to render the 
requested opinion, such examination, 
tests or studies should be done.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims 
file since the last SSOC.  The Veteran 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


